 Case 3:20-cv-00050-TJC-JRK Document 6 Filed 01/27/20 Page 1 of 2 PageID 48


                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                               JACKSONVILLE DIVISION



     GLORIA KELLY, an individual,

        Plaintiff,

v.                                                Case No: 3:20-cv-00050

     OCWEN LOAN SERVICING, LLC,


        Defendant.
_________________________________________________/

                      NOTICE OF PENDENCY OF OTHER ACTIONS

        In accordance with Local Rule 1.04(d), I certify that the instant action:

__X__ IS               related to pending or closed civil or criminal case(s) previously filed
                       in this Court, or any other Federal or State court, or administrative
                       agency as indicated below:

                       County Court for Flagler County, Case No.: 2019-SC-002800

____ IS NOT            related to any pending or closed civil or criminal case filed with this
                       Court, or any other Federal or State court, or administrative agency.

        Dated: January 27, 2020.
                                              Respectfully submitted,

                                              CONSUMER LAW ATTORNEYS CORP.
                                              /s/ Young Kim
                                              Young Kim, Esq., FBN 122202
                                              2727 Ulmerton Rd., Ste. 270
                                              Clearwater, FL 33762
                                              Phone: (877) 241-2200
                                              ykim@consumerlawattorneys.com
                                              federalservice@consumerlawattorneys.com
                                              Counsel for Plaintiff




                                                  1
 Case 3:20-cv-00050-TJC-JRK Document 6 Filed 01/27/20 Page 2 of 2 PageID 49




                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on the 27th day of January, 2020, I electronically served a
true and correct copy of the foregoing Plaintiff’s Notice of Pendency of Other Actions to the
following:



Diana N. Evans (Fla. Bar No. 98945)
Dnevans@bradley.com
Bradley Arant Boult Cummings LLP
100 North Tampa Street, Suite 2200
Tampa, FL 33602
P: (813) 559-5500
F: (813) 229-5946
Counsel for Defendant


                                           /s/ Young Kim
                                           Counsel for Plaintiff




                                              2
